Berry, J.
No questions of any difficulty or importance arise in this case, except of fact. These have been determined in favor of the plaintiff, by a jury whose verdict the court before which the trial was had, has refused to set aside. We shall not disturb the order of refusal, for two reasons : first, because the testimony as reported is conflicting, and though it is not very satisfactory, there is-certainly some evidence in the case having a reasonable tendency to establish the plaintiff’s ownership and right to possession of the doors in controversy ; and second, because it does not appear that all the testimony upon which the verdict was founded, is contained in the return filed in this court.
Order affirmed.